DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 11, 2022.
Applicant's election with traverse of Invention I in the reply filed on March 11, 2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of the submitted claims are sufficiently related that a thorough search of one invention would necessarily include the subject matter of the remaining invention and therefore, there is no serious burden on the examiner for examiner each of the invention groups.  This is not found persuasive because the instant application is filed as a 371 from a WIPO document. Because of this ‘unity of invention’ determines restrictability of the invention groups. ‘Unity of Invention’ does not require a showing of serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 2 and 13 are objected to because of the following informalities: Claim 2 recites the limitation “a connectors adapted to …” Examiner believes this to be a grammatical error and will interpret the limitation as “at least one connector adapted to …” Furthermore, claim 13 recites the limitation “…forming a tunnel when placed at a ground.” Examiner also believes this to be a grammatical error and will interpret the limitation as “… forming a tunnel when placed at a ground surface.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“first portion” in claim 1
“second portion” in claim 1
“another second portion” in claim 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner notes that the limitation “first portion” invokes interpretation under 35 U.S.C. 112(f) because the limitation meets the above cited 3-prong test. This can be found because the limitation (A) recites the generic placeholder ‘adapted,’ (B) the generic placeholder is modified by functional language (“placed on a loading area”) and is linked with the transitional phrase “to be,” and (C) the limitation is not modified by sufficient structure, material, or acts for performing the claimed function. Examiner recognizes that claim 1 recites the ‘first portion’ comprising a ‘connection interface,’ however this is does not provide sufficient structure to performed the recited functional language of ‘being placed on a loading area.’
Due to the invocation of 35 U.S.C. 112 (f), “first portion” will be interpreted so as to “include a flat surface that is located on a bottom of the first portion.” This interpretation is supported by the Specification (paragraphs 37 and 38).

Examiner notes that the limitation “second portion” invokes interpretation under 35 U.S.C. 112(f) because the limitation meets the above cited 3-prong test. This can be found because the limitation (A) recites the generic placeholder ‘adapted,’ (B) the generic placeholder is modified by functional language (“support the component”) and is linked with the transitional phrase “to,” and (C) the limitation is not modified by sufficient structure, material, or acts for performing the claimed function. Examiner recognizes that claim 1 recites the ‘second portion’ comprising a ‘component adapter portion’ and a ‘connection interface,’ however these teachings do not provide sufficient structure to performed the recited functional language of ‘supporting the component.’

Examiner notes that the limitation “another second portion” invokes interpretation under 35 U.S.C. 112(f) because the limitation meets the above cited 3-prong test. This can be found because the limitation (A) recites the generic placeholder ‘adapted,’ (B) the generic placeholder is modified by functional language (“support another wind turbine component”) and is linked with the transitional phrase “to,” and (C) the limitation is not modified by sufficient structure, material, or acts for performing the claimed function. Examiner recognizes that claim 14 recites the ‘another second portion’ comprising a ‘connection interface,’ however this does not provide sufficient structure to performed the recited functional language of ‘supporting another wind turbine component.’
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation “component adapter portion.” Examiner notes that ‘component adapter portion’ is not a term known in the art. The claim also does not further define the limitation so as to provide any structure or functional language of the limitation. For these reasons, the metes and bounds of the limitation are unclear.
Claim 4 recites the limitations “wherein contact surface of all connection plates of the first portion are arranged in a plane” and “wherein contact surfaces of all connection plates of the second portion are arranged in a plane.” The claim also does not otherwise require the ‘first and second portions’ to include ‘connection plates.’ Therefore, it is unclear as to whether Applicant intends the limitations to require that each of the ‘first and second portions’ to comprise ‘connection plates,’ wherein each of the ‘connection plates’ have a ‘contact surface,’ or whether Applicant merely intends to require that if the ‘first and/or second portions’ comprise ‘connection plates’ and if the ‘connection plates’ comprise ‘contact surfaces,’ then the ‘contact surfaces’ must be ‘arranged in a plane.’ For the purposes of this Office Action, Examiner will first interpret claim 4 to depend upon claim 3, rather than claim 1, which provides antecedent basis for ‘the connection plates of the first portion’ and ‘the connection plates of the second portion.’ Examiner will further interpret the limitations as “wherein the at least four connection plates of the first portion each comprise a contact surface, wherein each of the contact surfaces of the at least four connection plates of the first portion are arranged in a plane” and “wherein at least the four connection plates of the second portion each comprise a contact surface, wherein each of the contact surfaces of the at least four connection plates of the second portion are arranged in a plane,” respectively.
Claim 5 recites the limitations “wherein at least one hole of a connection plate of the first portion comprises an internal screw thread or through hole” and “wherein at least one hole of a connection plate of the second portion is a through hole.” The claim also does not otherwise require the ‘first and second portions’ to include a ‘connection plate.’ Therefore, it is unclear as to whether Applicant intends the limitations to require that each of the ‘first and second portions’ to comprise a ‘connection plate,’ wherein each of the ‘connection plates’ have a ‘hole,’ or whether Applicant merely intends to require that if the ‘first and/or second portions’ comprise a ‘connection plate’ and if the ‘connection plates’ comprise a ‘hole,’ then the ‘hole’ is an ‘internal screw thread’ or a ‘through hole.’ For the purposes of this Office Action, Examiner will first interpret claim 5 to depend upon claim 3, rather than claim 1, which provides antecedent basis for ‘the connection plate of the first portion,’ ‘the connection plate of the second portion,’ and ‘the hole.’ Examiner will further interpret the limitations as “wherein the hole of the at least one connection plate of the first portion comprises an internal screw thread or through hole” and “wherein the hole of the at least one connection plate of the second portion comprises a through hole,” respectively.
Claim 6 recites the limitation “wherein the first portion comprises two parallel longitudinal beams and or at least at longitudinal ends, cross beams extending perpendicular to the longitudinal beams and connecting the longitudinal beams.” It is generally unclear as to Applicant’s intent regarding the limitation. For the purposes of this Office Action, Examiner will interpret the limitation as “wherein the first portion comprises two parallel longitudinal beams and/or cross beams that extend perpendicular to the longitudinal beams and connect the longitudinal beams at longitudinal ends of the longitudinal beams.”
Claim 6 further recites the limitation “the connection plates of the first portion.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret claim 6 so as to depend upon claim 3, rather than claim 1, which provides antecedent basis for the ‘connection plates of the first portion.’ Examiner will further interpret the limitation as “the at least four connection plates of the first portion.”
Claim 7 recites the limitation “wherein the connection plates of the first and the second portion are fixed or welded at the first portion and the second portion” There is insufficient antecedent basis for ‘the connection plates of the first and the second portion.’ Examiner will first interpret claim 7 so as to depend upon claim 3, rather than claim 1, which provides antecedent basis for ‘the connection plates of the first and the second portion.’ Examiner will further interpret the limitation as “wherein the at least fourth connection plates of the first portion and/or the at least four connection plates of the second portion are fixed or welded onto the first portion and/or the second portion.”
Claim 8 recites the limitation “wherein the pattern of at least a part of the connection plates of the first portion matches the pattern or to an extend of at least four, of the connections plates of the second portion …” The limitation is indefinite for several reasons. First, there is insufficient antecedent basis for “the pattern of at least a part of the connection plates of the first portion” and “the pattern … of the connections plates of the second portion.” It is further unclear as to Applicant’s intent of “to an extend of at least four.” For the purposes of this Office Action, Examiner will interpret the limitation as “wherein the first portion comprises at least one connection plate and the second portion comprises at least one connection plate, wherein a pattern of at least a part of the at least one connection plate of the first portion matches a pattern of at least a part of the at least one connection plate of the second portion.”
Claim 9 recites the limitation “the connection plates of the first portion and/or the second portion …” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will first interpret claim 9 so as to depend upon claim 3, rather than claim 1, which provides antecedent basis for ‘the connection plates of the first and second portions.’ Examiner will further interpret the limitation as “the at least four connection plates of the first portion and/or the at least four connection plates of the second portion …”
Claim 9 further recites the limitation “wherein adjacent of the connection plates of at least the first portion …” It is generally unclear as to Applicant’s intent regarding ‘adjacent of the connection plates.’ For the purposes of this Office Action, Examiner will interpret the limitation as “wherein adjacent connection plates of the at least four connection plates of the first portion …”
Claim 10 recites the limitation “wherein at least two columns of connection plates are fixed at the first portion on the longitudinal beams, and/or at the second portion, the two columns being spaced apart in the width direction by the first distance.” The limitation is indefinite for several reasons. First, there is insufficient antecedent basis for “the longitudinal beams,” “the width direction,” and “the first distance.” Secondly, it is generally unclear as to how Applicant intends ‘and/or’ to create an alternative. For example, it is unclear as to whether Applicant intends the limitation to require ‘the first portion of the longitudinal beams and/or at the second portion’ or whether Applicant intends to require ‘at least two columns are fixed at the fixed portion and/or at the second portion, two columns are spaced apart in the width direction.’ For the purposes of this Office Action, Examiner will interpret the limitation as “wherein at least two columns of connection plates are fixed at longitudinal beams of the first portion and/or on longitudinal beams of the second portion, wherein the two columns are spaced apart in a width direction by a first distance.”
Claim 11 recites the limitation “wherein each column has several rows of connection plates being spaced apart in the longitudinal direction by the second distances, but not limited to.” The limitation is indefinite for several reasons. First, there is insufficient antecedent basis for ‘each column,’ ‘the longitudinal direction,’ and ‘the second distances.’ It is further unclear as to Applicant’s intent regarding “but not limited to.” For the purposes of this Office Action, Examiner will interpret the limitation as “further comprising several rows of connection plates that are spaced apart in a longitudinal direction by given distances.”
Claim 12 recites the limitation “the loading area contact surface in particular being at least partly formed by the surfaces of the cross-beams.” The limitation is indefinite for several reasons. First, there is insufficient antecedent basis for “the cross-beams.” Secondly, it is generally unclear as to Applicant’s intent regarding the phrase “in particular.” For the purposes of this Office Action, Examiner will interpret the limitation as “the loading area contact surface is at least partly formed by surfaces of cross-beams of the first portion.”
Claim 13 recites the limitation “wherein a trailer is moved into the tunnel …” Examiner notes that the claim is directed towards an “arrangement for transporting a wind turbine component,” rather than ‘a method of transporting a wind turbine component.’ Therefore, it is unclear as to whether Applicant intends the limitation to positively require a step of ‘moving a trailer into the tunnel,’ such that the claim is directed towards a ‘method of transporting a wind turbine component,’ or whether Applicant intends the limitation to recite functional language, such that the claim is directed towards an ‘arrangement for transporting a wind turbine component.’ For the purposes of this Office Action, Examiner will interpret the limitation as “wherein a trailer can be moved into the tunnel ...”
Claim 14 recites the limitation “the other second portion each connection interface.” The limitation is indefinite for several reasons. First, there is insufficient antecedent basis for “the other second portion.” Secondly, it is unclear as to Applicant’s intent regarding the phrase ‘each connection interface.’ For the purposes of this Office Action, Examiner will interpret the limitation as “the another second portion comprising a connection interface.”

As explained above, the claim limitations “second portion” and “another second portion” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This be because no association between any structure described in the Specification and the recited function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 14 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Fenger (International Publication Number WO 2018/046436).
As to claim 1, Fenger teaches an arrangement for transporting a wind turbine component (abstract), the arrangement comprising: a first portion adapted to be placed on a loading area (figure 1, element 2 being the ‘first portion’; page 10, lines 27 – 30); wherein the first portion includes a flat surface that is located on a bottom of the first portion (figures 1 – 3, bottom surface of element 2 being the ‘flat surface’). Fenger further teaches a second portion having a component adapter portion, adapted to support the component (figure 1, elements 3 and 4 being the ‘second portion’ and the ‘component adapter portion’; page 10, lines 27 – 30), the first portion and the second portion each having a respective connection interface via which the first portion and the second portion are reversibly couplable to each other (figure 3a, elements 2, 3, and 22, see below; page 12, lines 18 - 21).

    PNG
    media_image1.png
    472
    580
    media_image1.png
    Greyscale

As to claim 2, Fenger further teaches a plurality of connectors adapted to mount the connection interface of the first portion to the connection interface of the second portion (figure 3a, elements 22 being the ‘plurality of connectors,’ elements 2 and 3; page 12, lines 18 – 21).
As to claim 3, Fenger teaches that the connection interface of the second portion comprises at least one substantially flat, connection plate having at least one hole for at least one bolt (figure 3a, element 22 being the ‘hole’, see below; page 11, lines 20 – 22 and page 12, lines 18 – 21).

    PNG
    media_image2.png
    472
    580
    media_image2.png
    Greyscale

As to claim 4, Examiner notes that the limitations of claim 4, as reasonably interpreted by the Examiner, refers to and further defines the ‘at least four connection plates of the first portion’ and the ‘at least four connection plates of the second portion’ previously set forth in claim 3. Because Fenger teaches the alternative of “at least one connection plate of the second portion” Fenger is not required to teach these limitation in order to anticipate claim 4.
As to claim 5, Fenger teaches that the hole of the at least one connection plate of the second portion comprises a through hole (figure 3a, element 22; page 11, lines 20 – 22 and page 12, lines 18 – 21). 
Regarding the limitation which refers to, and further defines, the ‘hole of the at least one connection plate of the first portion,’ Fenger teaches the alternative “at least one connection plate of the second portion.” Therefore, Fenger is not required to teach this limitation in order to anticipate claim 4.
As to claim 6, Fenger teaches that the first portion comprises two parallel longitudinal beams (figures 1 and 5a, element 2, see below).

    PNG
    media_image3.png
    122
    791
    media_image3.png
    Greyscale

Regarding the limitation which refers to, and further defines, the ‘at least four connection plates of the first portion,’ Fenger teaches the alternative “at least one connection plate of the second portion.” Therefore, Fenger is not required to teach this limitation in order to anticipate claim 6.
As to claim 7, Examiner notes that the limitations of claim 7, as reasonably interpreted by the Examiner, refers to and further defines the ‘at least four connection plates of the first portion’ and/or the ‘at least four connection plates of the second portion’ previously set forth in claim 3. Because Fenger teaches the alternative of “at least one connection plate of the second portion” Fenger is not required to teach these limitations in order to anticipate claim 7.
As to claim 8, Fenger teaches that the first portion comprises at least one connection plate and the second portion comprises at least one connection plate, wherein a pattern of at least a part of the at least one connection plate of the first portion matches a pattern of at least a part of the at least one connection plate of the second portion such that the part of the at least one connection plate of the first portion superimposes on the at least one connection plate of the second portion (figure 3a, see below).

    PNG
    media_image4.png
    491
    580
    media_image4.png
    Greyscale

As to claim 9, Examiner notes that the limitations of claim 9, as reasonably interpreted by the Examiner, refers to and further defines the ‘at least four connection plates of the first portion’ and the ‘at least four connection plates of the second portion’ previously set forth in claim 3. Because Fenger teaches the alternative of “at least one connection plate of the second portion,” Fenger is not required to teach these limitations in order to anticipate claim 9.
As to claim 10, Fenger teaches that at least two columns of connection plates are fixed at longitudinal beams of the first portion, wherein the two columns are spaced apart in a width direction by a first distance (figures 5b and 1, see below).

    PNG
    media_image5.png
    411
    822
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    187
    867
    media_image6.png
    Greyscale

As to claim 11, Fenger teaches several rows of connection plates that are spaced apart in a longitudinal direction by given distances (figures 5b and 1, see below).

    PNG
    media_image7.png
    437
    729
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    187
    867
    media_image8.png
    Greyscale

As to claim 12, Fenger teaches that the first portion comprises a loading area contact surface which is substantially flat (figures 1 – 3, bottom surface of element 2 being the ‘loading area contact surface’), wherein the loading area contact surface is at least partly formed by surfaces of cross-beams of the first portion (figure 1, element 2, see below).

    PNG
    media_image9.png
    187
    867
    media_image9.png
    Greyscale

As to claim 13, Fenger teaches that the first portion is configured as a tunnel frame forming a tunnel when placed at a ground surface (figure 3a, see below), wherein a trailer can be moved into the tunnel and can lift the first portion from the ground for transporting the wind turbine component (figure 3a, see below).

    PNG
    media_image10.png
    437
    609
    media_image10.png
    Greyscale

As to claim 14, Fenger teaches another second portion adapted to support another wind turbine component (figure 1, see below).

    PNG
    media_image11.png
    372
    1197
    media_image11.png
    Greyscale


Fenger further teaches that the another second portion comprising a connection interface via which the first portion and the another second portion are reversibly couplable to each other (figure 3a, see below; page 11, lines 20 – 22 and page 12, lines 18 – 21).

    PNG
    media_image12.png
    491
    576
    media_image12.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726